Citation Nr: 1515331	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-06 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the pelvis.

2.  Entitlement to service connection for unequal leg length.

3.  Entitlement to an initial compensable rating for chronic thoracolumbar spine strain.  

4.  Entitlement to an initial compensable rating for chronic cervical spine strain.  

5.  Entitlement to an initial compensable rating for left hip degenerative joint disease.

6.  Entitlement to an initial compensable rating for right hip degenerative joint disease.

7.  Entitlement to an initial compensable rating for right hand tendonitis.  

8.  Entitlement to an initial compensable rating for left hand tendonitis.  

9.  Entitlement to an initial compensable rating for muscle tension headaches.  

10.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

11.  Entitlement to an initial rating in excess of 10 percent for right knee, status post anterior cruciate ligament tear and arthroscopic repair with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to January 2011.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in July 2011 and February 2013.

The July 2011 rating decision denied service connection for a pelvic condition (also claimed as unequal leg length) and granted service connection for the disabilities affecting the thoracolumbar spine, cervical spine, bilateral knee, and bilateral hip.  Noncompensable ratings were assigned to the disabilities affecting the thoracolumbar spine, cervical spine, and bilateral hip; ratings of 10 percent were assigned for the bilateral knee disabilities.  The effective date assigned was January 15, 2011.  

The February 2013 rating decision granted service connection for right hand tendonitis, left hand tendonitis, and muscle tension headaches.  Noncompensable ratings were assigned effective January 15, 2011.  

Given the nature of the Veteran's separate claims for a pelvic condition and unequal leg length, and the medical evidence of record, the Board has separated those issues into two separate claims as reflected on the title page.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current diagnosis involving a disorder of the pelvis is not of record.

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that his left leg was noted to be shorter during active duty service and it remains 3/4 of an inch shorter than his right.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of the pelvis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for unequal leg length have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board is granting entitlement to service connection for unequal leg length, which represents a complete grant of that benefit.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist in regards to that issue.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2010 with regard to the claim for service connection for a disorder of the pelvis.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in July 2011.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the claim for service connection for a disorder of the pelvis was obtained in November 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a disorder of the pelvis has been met.  38 C.F.R. § 3.159(c) (4).  

As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims for service connection at this time.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to residual injury to the pelvis and unequal leg length.  See October 2010 VA Form 21-526c.  He contends that he is suffering from a pelvic condition that has caused his right leg to be 3/4 of an inch longer than his left.  See July 2014 informal hearing presentation.  The Veteran asserts that the conditions are the result of his service, still exist, and that service connection should be granted.  See July 2011 VA Form 21-4138.  In a May 2014 In Lieu of VA Form 646, the Veteran's representative asserts that a November 2010 VA examination noted a 3/4 inch difference between the two lower extremities and that although the severity does not meet the compensable level under the appropriate diagnostic code, such discrepancy in length was not noted upon the Veteran's entrance examination and would warrant service connection.  

The Veteran's service treatment records document that his left leg was found to be shorter in length than his right leg on several occasions in May 2009.  On each occasion, the Veteran was seeking treatment for mid back discomfort and physical examination of his pelvis was abnormal, with his posterior superior iliac spine (PSIS) noted to be higher on the left than the right.  A May 2009 x-ray of the pelvis showed no significant bony, articular or soft tissue abnormalities.  A November 2009 x-ray of the pelvis and hips showed enthesophytes at the lateral margins of the iliac crests, left greater than right, but no acute fracture or dislocation.  The Veteran was diagnosed with segmental dysfunction of the pelvis in November 2009 and physical examination of his pelvis revealed that it was tilted.  

The Veteran underwent a VA joints examination in November 2010.  He reported pain in both hips beginning in 2008 during physical therapy following his in-service right knee surgery.  He described the pain as sharp, then achy, and reported that he was not treated as he had been told it would go away.  The Veteran indicated that the pain did not go away and that his hips would pop if he tried to stretch, but denied weakness, falls, swelling and redness.  It was noted that he had recently had an x-ray of his hips that showed minimal degenerative joint disease, but normal pelvis.  It was also noted that his physical therapist noticed that his leg lengths were different.  The Veteran noted that it had gotten worse since the pain was more frequent and the intensity was worse.  Physical examination revealed that gait was normal and there was no evidence of abnormal weight bearing.  Leg measurements from the anterior superior iliac spine to the medial malleolus were 36 inches on the left and 36 3/4 inches on the right.  The examiner reported that a March 2010 x-ray showed normal pelvis.  Under diagnosis, the examiner reported that there was no pathology found for the pelvis.  

The preponderance of the evidence of record is against the claim for service connection for a disorder of the pelvis.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of a current diagnosis involving the Veteran's pelvis, service connection is not warranted.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Service connection, however, is warranted for unequal leg length.  The Veteran's left leg was noted to be shorter during active duty service and it remains 3/4 of an inch shorter than his right.  Given the foregoing, and resolving all doubt in the Veteran's favor, service connection for unequal leg length is granted.  See 38 C.F.R. § 3.303. 
ORDER

Service connection for a disorder of the pelvis is denied.  

Service connection for unequal leg length is granted.


REMAND

The Veteran's service-connected muscle tension headaches and the disabilities affecting his thoracolumbar spine, cervical spine, knees, hips and hands were last evaluated over four years ago in November 2010.  Contemporaneous VA examinations are needed to ascertain the current severity of his disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran should also be asked to identify all VA and non-VA medical providers who have treated his disabilities since January 2011.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated his service-connected muscle tension headaches and the disabilities affecting his thoracolumbar spine, cervical spine, knees, hips and hands since January 2011, and make arrangements to obtain records from any identified facility.  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected chronic thoracolumbar spine strain and chronic cervical spine strain.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected chronic thoracolumbar spine strain and chronic cervical spine strain. 

The examiner is to report the range of motion measurements for the thoracolumbar and cervical spine segments, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar and/or cervical spine segments are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is to identify any nerve(s) affected by the Veteran's service-connected thoracolumbar and/or cervical spine disabilities and discuss the extent, if any, of paralysis of the nerves involved.

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected right and left hip degenerative joint disease; left knee degenerative joint disease; right knee, status post anterior cruciate ligament tear and arthroscopic repair with degenerative joint disease; and right and left hand tendonitis.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee, bilateral hip, and bilateral hand disabilities. 

The examiner is to report the range of motion measurements for the knees, hips and hands, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the knees, hips and/or hands are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must discuss each of the following: 

* whether there is any evidence of bilateral knee or bilateral hip ankylosis; 
* whether there is any recurrent subluxation or lateral instability involving the knees, and, if so, to what extent; 
* whether there is any impairment of the right or left tibia/fibula (to include whether there is any knee or ankle disability and, if so, whether it is slight, moderate or marked); and
* whether there is any impairment of the left or right femur

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected muscle tension headaches.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address whether the Veteran's muscle tension headaches are manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.  The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


